IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,551-01


                           IN RE ANDREA ANN DANIELS, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                  CAUSE NO. 1262609-A IN THE 209TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                             ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, she contends that she filed an application for a writ

of habeas corpus in the 209th District Court of Harris County, and that the district court entered an

order designating issues on August 15, 2013.

        Respondent, the Judge of the 209th District Court of Harris County, shall file a response with

this Court by having the District Clerk submit the record on such habeas corpus application. In the

alternative, Respondent may resolve the issues set out in the order designating issues and then have

the District Clerk submit the record on such application. In either case, Respondent’s answer shall
                                                                                                 2

be submitted within 30 days of the date of this order. This application for leave to file a writ of

mandamus will be held in abeyance until Respondent has submitted her response.



Filed: July 30, 2014
Do not publish